Citation Nr: 1505183	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the election to receive benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill or Chapter 33) was irrevocable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran was on active duty in the United States Navy from September 1993 to June 2000, and from June 2000 to February 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from a letter action issued in June 2010 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma. 

In her VA Form 9, Appeal to Board of Veterans Appeals, in June 2011, the Veteran indicated that she wanted a Board hearing at her local VA office.  Inasmuch as the Veteran resided within the jurisdiction of the Baltimore, Maryland RO and Board hearings were not conducted at that RO, the Board asked her to clarify whether and what type of hearing she wanted.  In a letter dated January 26, 2015, after consulting with her representative, she wrote that she did not want a hearing. 



FINDINGS OF FACT

On a VA Form 22-1990, Application for VA Education Benefits, the Veteran made an election to receive Chapter 33 benefits, effective July 1, 2010, the election was not irrevocable.  



CONCLUSION OF LAW

The criteria for irrevocable election of education benefits under the provisions of Chapter 33, Title 38, United States Code, have not been met.  38 CFR § 21.9520 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Then, after meeting the minimum service requirements the individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520 (2014).

In order to make the irrevocable election, the Veteran had to properly relinquish eligibility under Chapter 30.  She could do this by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement. 38 C.F.R. § 21.9520(c)(2). 

The written statement had to contain the following: 

(i) Identification information (including name, social security number, and address); 

(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill-Active Duty (chapter 30) program."); 

(iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and 

(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed."). 
38 C.F.R. § 21.9520(c)(2). 

The criteria under 38 C.F.R. § 21.9520(c)(2) use the conjunctive "and" which means that irrevocability does not occur unless all criteria have been met. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met). In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2) have not been met as the record does not contain a statement from the Veteran acknowledging that he was making an irrevocable election for education benefits under the Post-9/11 GI BILL program in lieu of benefits under Chapter 30.

The Veteran filed a VA Form 22-1990 electronically in July 2010.  Although the paper version of this form includes a section for a veteran to acknowledge that the election was irrevocable; the electronic version in the claims folder includes no such acknowledgement.  As such, the record does not show that he properly completed VA Form 22-1990. There is no other indication that the Veteran was informed that the election was irrevocable, nor has she ever indicated that her election was irrevocable.

Based upon the evidence of record, the Board finds the Veteran's completion of VA Form 22-1990 in June 2010 was not an irrevocable election to receive Chapter 33 education benefits; nor has she ever made an irrevocable election.  Accordingly, her appeal is granted.  The agency of original jurisdiction also considered in its statement of the case whether its calculation of the amount of benefits under Chapter 33 was correct.  This issue is rendered moot by the finding that she did not make an irrevocable election of that benefit, and that she has in effect elected to retain benefits under Chapter 30.



					(CONTINUED ON NEXT PAGE)
ORDER

The Veteran's election of benefits under the provisions of Chapter 33, Title 38, United States Code, was not irrevocable, the appeal is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


